Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 1 of 11 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

CAITLYN JONES,               §
                             §
         Plaintiff           §
                             §
vs.                          §                       C.A. NO. 6:20-cv-1
                             §
                             §                       JURY TRIAL REQUESTED
                             §
KAIZEN MARKETING GROUP, INC. §
                             §
         Defendant           §


                          PLAINTIFF’S ORIGINAL COMPLAINT

         COME NOW Plaintiff, Caitlyn Jones, who files this Original Complaint complaining

 of Kaizen Marketing Group, Inc. (hereinafter “Kaizen”) as follows:

                                          I.
                                PRELIMINARY STATEMENT

1.     This lawsuit arises from the sexual harassment of Caitlyn Jones by Kaizen Marketing

Group, Inc. employee Nick Anderson. Equal to the clear, persistent, and outrageous behavior of

Anderson, was the willful, inexcusable neglect and deliberate indifference of the plaintiff’s

employer, Kaizen, to the injuries endured by Plaintiff. Upon information and belief, Anderson’s

activities victimized other female employees of Kaizen.

2.     It is the legal responsibility of Kaizen to promulgate and implement policies and

procedures providing, in part, that its employees are not subjected to sexual harassment. Further,

it is Defendant Kaizen’s duty to promulgate and implement policies and procedures that do not

promote known acts of sexual harassment and retaliation for opposition to that conduct by its

employees. It is also Defendant Kaizen’s legal obligation to take whatever action is necessary to



PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 1
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 2 of 11 PageID #: 2



investigate reports of sexual harassment by employees to stop that sexual harassment once known,

and to ensure that once sexual harassment is reported no retaliation or reprisal is permitted against

the employee who reports or otherwise opposes such protected conduct. Finally, it is their

responsibility to ensure that employees who have been the subject of sexual harassment are not

retaliated against.

3.      Plaintiff has been compelled to bring this action against Kaizen because it failed to ensure

that the sexual harassment of its employees was prevented once any reasonable doubt of the extent

of Anderson’s conduct was removed. Plaintiff also sues for the sexual harassment she endured

and Kaizen’s continued failure to prevent the harassment once it had been revealed.

4.      Kaizen is also liable for its negligence which lead to Plaintiff’s sexual harassment at the

hands of Anderson because it was on notice of his prior history of sexually harassing other female

employees of Kaizen. Kaizen did not take reasonable care to protect Plaintiff and other female

employees from the actions of Anderson.

5.      Plaintiff seeks back-pay, compensatory damages, punitive damages against Kaizen plus

court cost, and attorney’s fees.

                                              II.
                                   JURISDICTION AND VENUE

6.      Jurisdiction over plaintiff’s sexual harassment/sex discrimination and retaliation claims

against Kaizen is conferred on this Court by Title VII of the Civil Rights Act of 1964, as amended

(42 U.S.C. §2000e, et seq.)

7.      Federal question jurisdiction is conferred on this Court by 28 U.S.C. §1331 as this action

arises under the Constitution and laws of the United States.

8.      Venue is appropriate in this Court as all facts giving rise to Plaintiff’s claims occurred

within the Eastern District of Texas, Tyler Division.


PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 2
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 3 of 11 PageID #: 3



                                        III.
                         ADMINISTRATIVE PREREQUISITES MET

9.      Plaintiff filed Charge # 450-2019-04638 with the EEOC alleging a continuing action of

sexual harassment with the EEOC. Upon request of Plaintiff, her notice of “Right-to Sue” was

issued for Plaintiff (attached as Exhibit “A”) and plaintiff, thereafter, was able to file a lawsuit on

her Title VII claims. This case is filed within 90 days of Plaintiff’s receipt of her notice of right to

sue from the EEOC.

10.     All potential administrative remedies have been exhausted and prerequisites to litigation

have been met.

                                                IV.
                                              PARTIES

11.     Plaintiff Jones is an adult female individual and a citizen of Texas and the United States

who currently resides in Frankston, Texas. At all times relevant to this action, she was an

employee of Kaizen.

12.     Defendant Kaizen is a Texas entity located within the boundaries of the Eastern District

of Texas, Tyler Division and was Plaintiff’s employer in Tyler, Texas at the time the alleged acts

of sexual harassment and retaliation occurred.

13.     Kaizen may be served with the Petition and Citation by serving its registered agent for

service, Timothy Graves, Jr., 9894 Bissonnet Street, Suite 700, Houston, Texas 77036.

                                            V.
                                     STATEMENT OF FACTS

14.     Plaintiff interviewed with Nick Anderson on February 4, 2019 for a position at Kaizen

Marketing Group, Inc. Anderson asked Plaintiff to stay so he could do another interview and he

wanted to take her on a second interview. Plaintiff sat in the lobby for 30 minutes then went to

Sam’s club. He explained the job to Plaintiff, then she left. Three days later Plaintiff got the job


PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 3
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 4 of 11 PageID #: 4



and started the next Monday. Plaintiff started on February 11, 2019 and was terminated March

15, 2019.

15.    After orientation Plaintiff started in the Walmart on Broadway store selling Direct TV.

Anderson was training Plaintiff and Bethany, an older woman who started when she did.

Anderson was very curious about Plaintiff’s life history and about her family. He asked if

Plaintiff had a boyfriend, when they went together, where she was from, if she had kids, where

her mom was, and simple things like that. Anderson didn’t really go deep into Bethany’s personal

business. That same day, Plaintiff asked if she could go to the restroom, which he let her, and

when Plaintiff was walking away, she turned around and saw him watching her walk away.

16.    Anderson helped Plaintiff get to work and home sometimes since she didn’t have a car.

One of the first couple of times Plaintiff rode with him, Plaintiff asked him if her tongue ring was

okay. Anderson told Plaintiff it was fine and to get a clear flat ring. After that, Anderson asked

Plaintiff “what that tongue does”. Plaintiff told him she didn’t get it for that reason, but that she

got it to help with her anxiety.

17.    Anderson would always ask about Plaintiff’s boyfriend, because she was living with him.

He asked multiple times over the time Plaintiff worked there. Anderson wanted to know if she

and her boyfriend were together, and he asked if Plaintiff was into black guys. Anderson is

African American.

18.    One day in the office, Plaintiff stayed late so Anderson could help her learn a little more.

Plaintiff was in the Atmos room. Plaintiff was sitting on the ground, he came in and said, “hey

sexy.” Plaintiff was uncomfortable and all she said was “hey” awkwardly.

19.    When Anderson called Plaintiff after work, it wouldn’t be until past 10:00 p.m., even

sometimes 11:00 p.m. When Plaintiff wouldn’t text or call back, he always asked why ‘Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 4
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 5 of 11 PageID #: 5



don’t hit him up anymore’ and Plaintiff ‘needed’ to talk to him. Anderson told Plaintiff to talk

to him and only him. Anderson would get mad when Plaintiff asked work questions to anyone

other than him. He told Plaintiff personal things about himself.

20.    One night, Plaintiff told him she needed help studying the night before they went to

Lufkin. Anderson came and picked up Plaintiff, and parked in a church parking lot, down the

street from where Plaintiff lived. Anderson brought up her boyfriend Devan, her sex life and he

kept saying he wanted to know what her tongue does. Plaintiff kept telling she was not like that

and that she doesn’t sleep around. He wouldn’t take no for an answer. He asked to see her hand

and Plaintiff gave it to him, then he put her hand on his penis. Anderson forced Plaintiff to have

sex with him in the car.

21.    The next morning, Plaintiff and Anderson went to Lufkin for work. Anderson told

everyone what happens on the road trip stays on the road trip. When they got to Lufkin, Plaintiff

and another girl worked the morning. Anderson and another male worked the evening. When

they got back to the hotel room there was one bed for two females and two men. At that point,

Anderson allowed the other female to drive back to Tyler. Plaintiff thought she would be fine

because the other male employee was there, but Anderson allowed him to leave. Anderson forced

Plaintiff to have sex with him again.

22.    At that point, Plaintiff stopped riding with Anderson and stopped texting him back and

only spoke to him when it was job related. Anderson ask why Plaintiff refused to text him back.

Anderson still continued to call Plaintiff late at night. When they came back from Lufkin,

Anderson asked Plaintiff to stay late so they could go over her budget list. He also asked Plaintiff

to work out with him. At the office, Anderson asked her to suck his penis. Plaintiff told him she

didn’t want to. Anderson was frustrated when Plaintiff said no. He wouldn’t let it go. Eventually




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 5
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 6 of 11 PageID #: 6



Plaintiff gave in to Anderson’s demands.

23.    Plaintiff went with a co-worker to tell TJ, Anderson’s boss/owner of the company. They

went to Sam’s Club and Plaintiff told TJ about all of the sexual harassment and sexual acts that

Anderson had coerced her into doing. TJ told Plaintiff she had to be at the office at 9:00pm to tell

him again in front of Anderson, but Plaintiff couldn’t because of her anxiety. Plus, Anderson had

threatened Plaintiff one night. Anderson told Plaintiff if she told anyone he’d ruin her life. TJ

fired Plaintiff for not being at the office at 9:00 p.m. on the following day.

                                             VI.
                                      CAUSES OF ACTION

24.    Plaintiff brings the following causes of action against Kaizen, for each of which, they have

incurred compensable damage.

                                    SEXUAL HARASSMENT

25.    The sexual harassment complained of took on both recognized forms: hostile environment

and quid pro quo.

26.    Plaintiff belongs to a protected group – female.

27.    Defendant Kaizen did engage in unlawful employment practices, prohibited by 42 U.S.C.

§2000e-2 when Plaintiff's job was terminated for having a sexual relationship with her supervisor,

Anderson.

28.    Ultimately, Plaintiff suffered an adverse employment action when Kaizen terminated her

employment.

COUNT I:       TITLE VII SEXUAL HARASSMENT

29.    Plaintiff realleges and incorporates by reference all allegations set forth in paragraphs 1

through 28.

30.    Defendant, Kaizen, by and through Anderson, sexually harassed Plaintiff, as described


PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 6
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 7 of 11 PageID #: 7



above, in violation of her rights under Title VII. Plaintiff would show that Anderson is the proxy

or alter ego of Kaizen.

31.    Defendant, Kaizen, through its agents with remedial authority knew of the harassment,

yet failed to take prompt, appropriate, remedial action.

32.    Acquiescence by the management of Kaizen, as well as other officials of Kaizen, to this

clear and persistent pattern of sexual harassment established a custom and practice of Kaizen to

allow sexual harassment of their employees by Anderson.

COUNT II:      TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.§2000E ET
               SEQ., PROTECTING EMPLOYEES FROM SEXUAL HARASSMENT.


33.    Plaintiff realleges and incorporates by reference all allegations set forth in paragraphs 1

through 32. Plaintiff Jones was subject to unwelcome sexual harassment in the workplace from

Anderson, unreasonably interfering with Plaintiff’s work performance.

34.    Officials of Kaizen with authority to correct the conduct had actual knowledge of

Anderson’s sexual harassment behavior for years prior to the report of Jones and/or should have

known, and then failed to take immediate and appropriate corrective action as required by law.

35.    Plaintiff would also show that Kaizen was negligent in the creation and/or continuation

of a hostile work environment.

36.    Defendant, Kaizen, by allowing Anderson to sexually harass Plaintiff Jones, intentionally

engaged in unlawful employment practices involving Plaintiff.

37.    The harassment of which Plaintiff complains was severe and pervasive and thereby

affected a term, condition or privilege of their employment and created an abusive work

environment.

38.    Defendant, Kaizen, by failing to exercise reasonable care to prevent and cure allegations




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 7
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 8 of 11 PageID #: 8



of sexual harassment, allowed Anderson to sexually harass Plaintiff, as described above, in

violation of 42 U.S.C. 2000e, et seq.

39.     The sexual harassment began in 2019 for Plaintiff Jones and was ongoing, persistent and

continuous, constituting continuing violations of their rights under law.

40.    As a direct and proximate result of Kaizen’s conduct in violation of 42 U.S.C. §2000e,

et seq., Plaintiff Jones suffered substantial emotional and financial damages, past and future, for

which she pleads to be compensated.

                                      RETALIATION CLAIM


41.    Plaintiff was retaliated against by her employer, Kaizen, for reporting and opposing the

sexual harassment to Anderson’s boss.

COUNT III: RETALIATION FOR ENGAGING IN PROTECTED CONDUCT UNDER
           TITLE VII.

42.    Plaintiff realleges and incorporates by reference all allegations set forth in paragraphs 1

through 41.

43.    Plaintiff reported to Kaizen, by and through TJ, all of the facts and circumstances

surrounding Plaintiff’s sexual relationship with Anderson and the harassment of Plaintiff by

Anderson.

44.    Plaintiff’s complaints of sexual harassment, as described above, motivated her

termination from employment with Kaizen.

45.    Defendant, Kaizen, intentionally engaged in unlawful employment practices involving

Plaintiff because Plaintiff engaged in a federally protected activity in violation of her rights under

42 U.S.C. Section 2000e -3(a) et. seq. Title VII.




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 8
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 9 of 11 PageID #: 9



                                           VIII.
                                      ACTUAL DAMAGES

46.    As a direct and proximate result of the conduct of Defendant, Plaintiff has suffered

substantial emotional and financial damages, past and future, proximately caused by Kaizen’s

termination and retaliation for which Plaintiff now seeks compensation.

47.    Plaintiff has suffered disgrace, shame, embarrassment and humiliation as well as extreme

emotional and mental anguish in the past and in all probability, Plaintiff will continue to suffer

such disgrace, shame, embarrassment, humiliation, personal indignity and extreme emotional and

mental anguish in the future.

48.    In addition, Plaintiff has suffered damage to her reputation both in the past and in the

future. Injury to the reputation of the Plaintiff has been substantial and, in all probability, her

reputation has been permanently impaired and damaged.

49.    Additionally, Plaintiff has suffered loss of earnings capacity in the past and in reasonable

probability, her capacity to work and earn money in the future beyond this date have been

seriously impaired. Her ability to obtain and retain employment in the past and future have been

impaired. Plaintiff is entitled to back pay and front pay. Reinstatement is not feasible.

50.    Plaintiff has been deprived of employment benefits. Employment benefits include all

employment benefits which they had or would have had at Defendant Kaizen’s employ, including

but not limited to past and future wages, retirement benefits, health care benefits, social security

benefits, and unemployment benefits.

51.    Plaintiff has suffered additional consequential damages.

52.    The precise amount of damages suffered by the Plaintiff cannot be measured with

mathematical accuracy at this time nor can the Plaintiff state with any degree of certainty at this



PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 9
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 10 of 11 PageID #: 10



 time the full extent and impact of future losses. Damages can be more accurately determined after

 completion of discovery in this case and Plaintiff specifically reserves the right to plead further

 with respect to such damages.

                                             IX.
                                      PUNITIVE DAMAGES

 53.    KAIZEN is liable for punitive damages on account of its completely willful and reckless

 disregard of Plaintiff’s rights under Title VII. The conduct was also wanton, willful, reckless,

 and/or intentional, to cause substantial harm or injury, rendering the award of punitive damages

 appropriate.

                                                X.
                                            JURY TRIAL

 54.    In the Exercise of rights under the Seventh Amendment to the United States Constitution

 and applicable statutes and procedural rules, Plaintiff respectfully requests that all issues of fact

 in her claims for relief be decided by a jury.

                                              XI.
                                      PRE-TRIAL INTEREST

 55.    Plaintiff also seeks pre-judgment interest at the maximum legal rate.

                                            XII.
                                       ATTORNEYS’ FEES

 56.    Plaintiff is entitled to reasonable and necessary attorneys’ fees pursuant to 42 U.S.C.

 §2000e and 42 U.S.C. §1988 for the preparation and trial in this case and various stages of appeal,

 if any, including additional attorneys’ fees in the event it is necessary to collect this amount of

 money once a judgment becomes final.




 PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 10
Case 6:20-cv-00001-JCB-JDL Document 1 Filed 01/02/20 Page 11 of 11 PageID #: 11



                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Caitlyn Jones respectfully prays

 that Defendant Kaizen be cited to appear and answer herein, and that upon a final trial by jury,

 judgment be entered for the Plaintiff against the Defendant for damages in an amount within the

 jurisdictional limits of the Court for Defendant, and such other and further relief to which the

 Plaintiff may be entitled at law or in equity, including:

        1.      actual damages;
        2.      punitive damages;
        3.      pre-judgment interest;
        4.      post-judgment interest;
        5.      attorneys’ fees; and
        6.      costs.
                                                             Respectfully submitted,

                                                             /s/ William S. Hommel, Jr.
                                                             William S. Hommel, Jr.
                                                             State Bar No. 09934250
                                                             HOMMEL LAW FIRM
                                                             5620 Old Bullard Road, Suite 115
                                                             Tyler, Texas 75703
                                                             903-596-7100
                                                             469-533-1618 Facsimile

                                                             ATTORNEY FOR PLAINTIFF




 PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 11
